DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 12-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginaven (2974684) in view of Gil (6540918).    The reference to Ginaven discloses the recited system for transporting corrosive or erosive fluids (col 1, lines 22-44 describes a corrosion and abrasion system of centrifuge cleaners), the system comprising: a flow conduit or flow equipment (1,13; figs 2 and 5) comprising a flow bore (figs 2 and 5 show they have a through bore), one or more inserts (6,7,10 figs 2 and 5) disposed within the flow bore of the flow conduit or flow equipment, the insert(s) comprising: an internal structure (6,10; 6 is a wire mesh, 10 is a metal tapered cone with holes; figs 2, 3, 5, 6), and an erosion or corrosion resistant coating (7 in figs 2 and 4; and inner coating layer not numbered radially inward from 10) disposed around the internal structure; wherein the insert(s) is disposed inside the flow bore and provides erosion and/or corrosion resistance (col 2, lines 69-72; col 3, lines 22-28).  In figures 5,6 the internal structure 14 can be seen to extend from a first end near 11, and a second end near 12, however, it is also noted that there is thickness of the end of the coating material  on the inside of 14 in figure 5 which can be seen to have a thickness that is without the internal structure 14 and since the claim language is not specific as to the amount of second end structure that is without the internal structure, this thickness that lies below 14 is considered to meet this structure of a second end of the insert without internal structure.  It can also be seen in figure 5 that the internal structure 14 is entirely within the flow bore formed by 11,12,13. The reference to Ginaven discloses all of the recited structure with the exception of the second end of the insert being unsupported.   The reference to Gil discloses a similar type of centrifugal flow apparatus 10 which can be provided with a conical insert 30 made of metal lined with erosion resistant material (col 3, lines 6-33) the same type of structure as Ginaven which puts it in the same field of endeavor and would lead to predictable results, and in claim 1 Gil recites “a conical insert mounted between the truncated cone-shaped vessel and the inlet tube, wherein the inlet tube is of uniform diameter and the conical insert is erosion resistant and detachably mounted at its wide end with its tip unsupported and suspended within the free space of the inlet tube” which teaches the same type of structure as Ginaven can be formed with an unsupported second end (which is the smaller end of the conical structure of Ginaven which is the second end).  It would have been obvious to one skilled in the art to modify the insert in Ginaven by forming the second end of the insert with an unsupported end as suggested by Gil, where such would allow for easier removal and replacement of the insert when needed, which would make for more speedy and easier repairs thereby saving costs for repair. 
With respect to claim 2, the internal structure comprises a perforated metal, wire mesh, or glass coated nylon (6 in col. 1, lines 68-72 describe a woven wire netting which is considered a wire mesh as seen in fig 3; col 2, lines 3-9 discuss a perforated metal which is 10 in figs 6 and 7; also see col 2 line 54-68 and col 3, lines 10-21).  
With respect to claim 3, the erosion or corrosion resistant coating comprises a polymeric or rubber coating (7 is described in col 2, line 72 to be a plastic line which would be a polymeric material; the unmarked coating in figure 5 is described in col 3, lines 10-21 to be a plastic material as well which would be a polymeric material).  
With respect to claim 5, the one or more inserts further comprise at least one of a lip, a tapered section, and a tab configured to mechanically engage the flow conduit, flow equipment or flow bore and align or restrain movement of the insert (fig 2 shows a lip near 4 and 5 which would keep the insert in place in the bore and not allow movement up or down, and the tight wall is tapered to fit in the tapered wall which would also create restraint mechanically preventing the insert from moving downward; fig 5 shows an additional lip or tab 11 can be provided to prevent motion as well with respect to 13).  
With respect to claim  6, further comprising a mechanical engagement, configured to fit into a corresponding feature of the flow conduit or flow equipment and to hold the insert in place during operation (at least the flanges 4,5 of 6,7 in fig 2 would be a mechanical engagement as would the tight wall fit in both figs 2 and 5 between the insert and flow conduit wall 1,13; and element 11 in fig 5).  
With respect to claim 7, two or more inserts, wherein the inserts are configured to form a seal along one or more respective interfaces formed between the inserts (this is described in col 2, lines 42-53 and structure described in that paragraph is seen in fig 2; where such describes joining several sections of system shown in fig 2 to form a complete system and where each joint is sealed by the interfitting engagement of the next adjacent section).  
With respect to claim 8, the two or more inserts comprise complementary overlapping structures (col 2, lines 42-53 describes interfitting  engagement between the end of one section and the next adjacent section where at least the flanges 4,5 would overlap and form the complementary structure by one end interfiting in the next adjacent end).  
With respect to claim 12, such is essentially just a broader version of claim 1 and recites the same structure for the same reasons, specifically an insert 6,7,10 (figs 2 and 5) for providing corrosion and erosion resistance to flow equipment (see above), the insert comprising: an internal structural component 6,10 (figs 2 and 5; see above) that is sized to fit within a flow bore of the flow equipment 1,13 (figs 2 and 5, see above) and an erosion-resistant coating (7 in fig 2, not numbered radially inward layer from internal structure 10 in fig 5) disposed around the internal structural component.   
With respect to claim 13, the insert comprises at least one of a lip, a tapered section, and a tab configured to mechanically engage the flow conduit, flow equipment or flow bore and align or restrain movement of the insert (see discussion above of claim 5; lips or tabs 4,5 of fig 2, 11 of fig 5; tapered design of the inserts also seen in figs 2 and 5).   
With respect to claim 14, the insert comprises a section configured to form a seal along one or more respective interfaces formed between the insert and a respective portion of a second complementary insert (see above discussion of claims 7 and 8; col 2, lines 42-53).  
With respect to claim 16, a mechanical engagement configured to fit into a corresponding feature of the flow equipment and to hold the insert in place during operation (see discussion of claim 6 above; flanges 4,5 and tapered walls form engagement of this type as described above for claim 6).  
With respect to claim 17, the internal structural component comprises: an elongated tubular element that defines an axial bore which is open at both ends of the tubular element (this can be seen if figs 2 and 5 where the tubular walls are open at both ends and the walls taper), and a plurality of opening through the side of the elongated tubular element (figs 2 and 3 shows openings in the mesh 6 which are a plurality of openings, and fig 6 shows a plurality of openings 14 in member 10).  
With regards to claim 18, the erosion-resistant coating is disposed within at least one of the plurality of openings through the side of the tubular element (fig 4 shows coating 7 passing through 6 which has the openings described above, and is described as molded to flow over and through the woven wire 6 in col 2, lines 53-68; and in col 3, lines 10-21 describe  the plastic flowing through perforations or openings 14 in the conical member 10 to interlock therethrough and thereabout).

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginaven in view of Gil as applied to claims 1-3, 5-8, 12-14, and 16-18 above, and further in view of Burkhalter (EP 1624273).   The reference to Ginaven as modified discloses all of the recited structure with the exception of using a specific type of polymeric coating such as epoxy, and using the insert on a manifold having a plurality of inlets, outlets, and/or flow channels.  
The reference to Burkhalter discloses the recited system for transporting corrosive or erosive fluids (see PCT if further description is needed; fig 5; erosion/corrosion [0002; 0004]), the system comprising: a flow conduit or flow equipment (18 is a fluid conduit, see fig 5; or a manifold such as seen in figs 1-3 which is flow equipment) comprising a flow bore (fig 5 shows a through bore near 34,36), one or more inserts (28, fig 5) disposed within the flow bore of the flow conduit 18 or flow equipment, the insert(s) comprising: an internal structure (28; fig 5), and an erosion or corrosion resistant coating ([0020] describes a coating provided) disposed around the internal structure; wherein the insert(s) is disposed inside the flow bore and provides erosion and/or corrosion resistance (seen in fig 5; [0002-0004] describe the need for coatings to prevent corrosion).  
With respect to claim 3, the erosion or corrosion resistant coating comprises a polymeric or rubber coating ([0020] describes the internal structure 28 is metal; and the coating can be elastomers which would be a form of polymeric rubber, or epoxy which is a known polymeric material).  
With respect to claim 4, the polymeric or rubber coating comprises a polyurethane, an epoxy, or a polyuria ([0020] discloses using epoxy for the coating).  
With respect to claim 5, the one or more inserts further comprise at least one of a lip, a tapered section, and a tab configured to mechanically engage the flow conduit, flow equipment or flow bore and align or restrain movement of the insert (fig 5 shows a tapered section).  
With respect to claim  6, further comprising a mechanical engagement, configured to fit into a corresponding feature of the flow conduit or flow equipment and to hold the insert in place during operation (fig 5 shows a tapered wall; [0018-0019] discusses the tapered wall and that such is press fit which would lead to a mechanical pressed frictional engagement).  
With respect to claim 12, such is essentially just a broader version of claim 1 and recites the same structure for the same reasons, specifically an insert 28 (fig 5) for providing corrosion and erosion resistance to flow equipment (see above), the insert comprising: an internal structural component 28 (fig 5; see above) that is sized to fit within a flow bore of the flow equipment 18 (fig 5, see above) and an erosion-resistant coating ([0020] see above) disposed around the internal structural component.   
With respect to claim 13, the insert comprises at least one of a lip, a tapered section, and a tab configured to mechanically engage the flow conduit, flow equipment or flow bore and align or restrain movement of the insert (see discussion above of claim 5; fig 5 [0018-0019] discusses a tapered wall that is press fit which is mechanical in that a press fit is frictional which would be mechanical).   
With respect to claim 16, a mechanical engagement configured to fit into a corresponding feature of the flow equipment and to hold the insert in place during operation (see discussion of claim 6 above; fig 5 [0018-0019] discusses a tapered wall that is press fit which is mechanical in that a press fit is frictional which would be mechanical).  

As set forth above Burkhalter teaches coatings used on inserts which can be polymeric material such as epoxy is known, and that such can be used on manifolds such as seen in figs 1-3 which shows a plurality of pipes 18 having inlets, outlets, and primary flow channels.  It would have been obvious to one skilled in the art to modify the insert in Ginaven as modified by providing a specific type of polymeric corrosion/erosion prevention coating to the insert such as epoxy, and that it is old and known that the pipes the insert can be provided in can also be part of a manifold having a plurality of inlets, outlets, and primary flow channels as suggested by Burkhalter where such is a known type of erosion/corrosion prevention polymer coating used on metal inserts which would have expected results that would provide adequate erosion and corrosion protection  to the metal insert thereby helping prevent premature failure of the insert, and by providing additional applications for such an insert would increase its usefulness and value to the market when such has other potential uses, and Ginaven suggests other modifications and construction are known which also suggests other uses (col 3 line 45 to col 4 line 3).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginaven in view of Gil as applied to claims 1-3, 5-8, 12-14, and 16-18 above, and further in view of Ishikawa (6158474).   The reference to Ginaven as modified discloses all of the recited structure with the exception of using an insert in a tee, pup joint, cross, or y splitter.   The reference to Ishikawa discloses it is old and well known in the art to provide an insert 1 formed of internal structure 2, and rubber coating 3 (see fig 1, such is rust resistant as set forth in the title and would make such corrosion resistant, and where such an insert is provided in a tee joint area between a main pipe 10 and a tee branch formed by 14 (see fig 2).  It would have been obvious to one skilled in the art to modify the insert of Ginaven as modified to be provided in other types of pipes including to prevent corroding at the junction of a tee joint as suggested by Ishikawa, by providing additional applications for such an insert would increase its usefulness and value to the market when such has other potential uses, and Ginaven suggests other modifications and construction are known which also suggests other uses (col 3 line 45 to col 4 line 3). 

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginaven in view of Gil as applied to claims 1-3, 5-8, 12-14, and 16-18 above, and further in view of Campbell (6543811).   The reference to Ginaven as modified discloses all of the recited structure with the exception of using such an insert in a valve by providing an insert in an inlet bore, and an outlet bore and creating a dynamic seal with the flow control member of the valve.  The reference to Campbell discloses that it is old and well known in the art to provide pipe assembly such as flanges 30 of a pipe system (fig 4) which can be provided with an insert 36 (fig 4) to help prevent erosion and corrosion (col 6, lines 40-46) due to the materials they are made from, that such can also be seen as 40 in figure 9 and 42 in figure 13 which is a valve system, where in figure 13 there are liners provided at least at an outlet near 42e portion of 30, and another insert 44 (seen near 44g of fig 13) is upstream so at an inlet, and a moving valve member 44c at least makes a dynamic seal with the insert 44/44g.  It would have been obvious to one skilled in the art to modify the insert of Ginaven as modified to be designed for use with a valve system, where more than one insert can be provided in an inlet and outlet of the valve system, and that such can at least have a dynamic seal with the insert (where both inserts are designed similarly and therefore would be at least configured for dynamic seal since at least one is capable of a dynamic seal with the flow control member 44c as taught by Campbell, and being similarly configured both inserts would be capable of being configured for the same type of dynamic seal where the claims only require configuring and not actual function) as suggested by Campbell, by providing additional applications for such an insert would increase its usefulness and value to the market when such has other potential uses, and Ginaven suggests other modifications and construction are known which also suggests other uses (col 3 line 45 to col 4 line 3). 
Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive. With respect to the arguments directed to the 102 rejections, such are found persuasive and the 102 rejections have been overcome by the amendment with respect to Battle, and Burkhalter with respect to the 102 rejections specifically, however, the reference to Ginaven, the argument directed to the reference making no mention of “a first end with the conically formed base while a second does not include the conically formed base”, such is not persuasive since the claim language does not require a conically formed base or any base at all, therefore this argument is more detailed than the claim language.  As described above in figure 5 of Ginaven there is  thickness of the coating material that extends below the lowest portion of the conical internal structure which is considered as a second end of the insert that just has coating and is without the internal structure, therefore this argument is not persuasive and the reference still meets this claim language. The only amended language not taught by Ginaven specifically is that the second end of the insert is an unsupported end, however, this is never argued, and as set forth above it is met by the new reference to Gil and its teachings, therefore the amendment does not overcome the prior art to Ginaven especially in light of the teachings of Gil.  With respect to the 103 rejections under the teachings of Burkhalter, Ishikawa, and Campbell, such are only argued with respect to the fact that they do not rectify Ginaven and what it lacks but as set forth above Ginaven teaches most of the structure and the remaining new claim language is taught by Gil, so the modifying references of the three 103 rejections are not needed to teach any other features than what they are used to modify the base reference, therefore these rejections will still stand in light of the teachings of Gil.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Minoru, Svetlik, and Berchem disclosing state of the art flow systems with inserts, and types of corrosion and/or erosion protection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH